Citation Nr: 1138288	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2011) based upon convalescence from a September 2005 ACL reconstruction of the right knee beyond November 30, 2005.

2.  Entitlement to an increased rating for status post right knee ACL reconstruction, currently rated 30 percent disabling (except for a period when a temporary total rating was in effect).

3.  Entitlement to an initial rating higher than 10 percent for residuals of bursitis of the right foot.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) from February 2006 and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the February 2006 decision, the RO: granted an increased 30 percent rating for status post right knee ACL reconstruction, effective August 4, 2005; granted a temporary 100 percent rating for the service-connected right knee disability based on surgical or other treatment necessitating convalescence, effective from September 12, 2005 to October 31, 2005; and assigned a 30 percent rating for the service-connected right knee disability from November 1, 2005.

In the August 2008 decision, the RO granted service connection for residuals of bursitis of the right foot and assigned an initial 10 percent disability rating, effective April 21, 2008.

In January 2008, a Decision Review Officer (DRO) granted an extension of the temporary 100 percent rating through November 30, 2005, and assigned a 30 percent rating from December 1, 2005.

In April 2008, the Veteran testified at a hearing before a hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran testified before the undersigned at an August 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has also been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected right foot disability may have worsened since his last VA examination in June 2009.  For example, the June 2009 VA examination report indicates that examination of the foot did not reveal any heat.  However, during the August 2011 hearing the Veteran reported that his right foot was hot.  Furthermore, an August 2011 examination report from Harvard Vanguard Medical Associates in Peabody, Massachusetts (Harvard) reflects that the Veteran reported new neurological symptoms associated with his right foot disability, including numbness and tingling in the lower extremity and intense burning of the foot.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right foot disability is triggered.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating and all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Evidence associated with the Veteran's claims file, including an August 2011 letter by the Veteran, an August 2011 report from Harvard, and the Veteran's testimony during the August 2011 hearing, reflects that he has reported that he has been unemployed since 2005 due to his service-connected disabilities.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, in a December 2008 letter, a June 2011 statement (VA Form 21-4138), an August 2011 letter, and during the August 2011 hearing, the Veteran raised the issues of entitlement to an increased rating for the service-connected left knee disability, entitlement to service connection for hypertension and a left foot disability, and whether new and material evidence has been received to reopen claims for service connection for psychiatric and lower back disabilities.  These claims have not yet been adjudicated and the unadjudicated claims as well as the higher initial rating and increased rating claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A November 2005 VA physical therapy note reveals that the Veteran received his 6th physical therapy treatment following his November 2005 right knee surgery and that he was scheduled for another appointment on November 21, 2005.  A large portion of the VA treatment records in the claims file were submitted by the Veteran and the next record of VA treatment after the November 2005 VA physical therapy note is a January 2006 VA kinesiotherapy consultation note that was submitted by the Veteran.  This treatment record reflects that he began a new series of right knee therapy appointments at that time and that he was scheduled for additional appointments.  An April 2006 VA kinesiotherapy note indicates that the Veteran's previous appointment was held on February 23, 2006, however there is no such treatment record in the claims file.  

In sum, it appears that there may be additional VA treatment records following the November 2005 VA physical therapy note that have not yet been obtained.  Furthermore, a May 2011 letter from the RO's Vocational Rehabilitation Division reflects that the Veteran was denied Vocational Rehabilitation and Employment services because his disabilities would not have permitted him to successfully return to gainful employment.  Any such vocational rehabilitation records may be relevant to the issues currently on appeal.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment and vocational rehabilitation records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Veteran has submitted records from Harvard dated from June to August 2011 pertaining to treatment for knee and foot symptoms.  Also, he reported during the August 2011 hearing that he continued to receive treatment at that facility.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  Any additional treatment records from Harvard for knee and foot disabilities are directly relevant to the issues currently on appeal.  A remand is also necessary to attempt to obtain these records.

Furthermore, the issue of entitlement to an increased rating for the service-connected right knee disability is inextricably intertwined with the issue of entitlement to a temporary total rating for that disability beyond November 30, 2005.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for an increased rating for the service-connected left foot disability and for service connection for hypertension and left foot disabilities, and the petitions to reopen claims for service connection for psychiatric and lower back disabilities.  These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Obtain and associate with the claims file all records pertaining to the Veteran's application for participation in VA Vocational Rehabilitation programs. 

If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for bilateral knee and right foot disabilities contained in the VA Boston Healthcare System Vista system and from any other sufficiently identified VA facility from November 2005 to the present.  All efforts to obtain these records must be documented in the claims file.

If any such records are unavailable, this must also be noted in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

4.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for bilateral knee and right foot disabilities from Harvard Vanguard Medical Associates in Peabody, Massachusetts.  

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this must also be documented in the claims file and the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification should be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

5.  After any additional treatment and vocational records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule him for a VA examination to evaluate the current severity of his service-connected right foot disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right foot motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should specify any nerves affected by the right foot disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should specifically opine as to the severity of the Veteran's service-connected right foot disability and any related disabilities.

The examiner should also report the severity of any acquired flatfoot, acquired claw foot (pes cavus), and malunion or nonunion of the tarsal or metatarsal bones.
The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After any additional treatment and vocational records have been obtained and associated with the Veteran's claims file, or all efforts to obtain such records have been exhausted, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to any period prior to April 21, 2008, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a left anterior cruciate ligament and medial meniscus tear with arthritis, status post right knee ACL reconstruction, and arthritis of the left knee) would, in combination, have precluded him from securing or following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The examiner should also opine as to any period since April 21, 2008, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a left anterior cruciate ligament and medial meniscus tear with arthritis, status post right knee ACL reconstruction, arthritis of the left knee, and residuals of bursitis of the right foot) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if hypertension, left foot, psychiatric, and/or a back disabilities, were considered service-connected disabilities.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  If, after completion of instructions 1 through 6 above, the Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

